Citation Nr: 0518559	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  01-02 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for Parkinson's 
disease, including asserted as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 1970 
and from November 1990 to May 1991, including service in the 
Southwest Asia theater of operations during the Persian Gulf 
War

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claim of 
entitlement to service connection for Parkinson's disease, 
which he asserted as due to undiagnosed illness.  The veteran 
perfected a timely appeal of this determination to the Board.

In an unappealed November 1997 rating decision, the RO denied 
service connection for Parkinson's disease.  In adjudicating 
the issue, the RO considered the laws and regulations 
governing claims asserted as secondary to undiagnosed illness 
related to his Persian Gulf War service.  

When this case was initially before the Board in September 
2002, the Board determined that the veteran's claims required 
further development, and pursuant to the authority granted to 
the Board by 38 C.F.R. § 19.9(a)(2) (2002), directed that the 
Board itself conduct that development.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2).  In light of the Federal Circuit's 
decision, in September 2003, the Board remanded the matter to 
the RO.  In doing so, however, the Board mistakenly 
identified the issue on appeal as entitlement to service 
connection for Parkinson's disease, i.e., there was no 
reference to finality, and since that time, the RO has 
continued to adjudicate the issue on a de novo basis.

Notwithstanding the above, because the Board is obligated to 
initially determine whether the veteran has presented new and 
material evidence sufficient to reopen this claim, and since 
neither the RO nor the Board has formally determined that new 
and material evidence has been received, the Board must 
address the finality of the RO's November 1997 denial of 
service connection for Parkinson's disease because doing so 
goes to the Board's jurisdiction to reach the underlying 
claim and to adjudicate it de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  In light of the 
foregoing, the Board has recharacterized the issue as stated 
on the title page.

In June 2005 written argument, the veteran's representative 
indicated that the veteran had asserted an informal claim 
seeking service connection for hypertension.  To date, VA has 
not considered this issue and it is referred to the RO for 
appropriate action.

The veteran's reopened claim of service connection for 
Parkinson's disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1997 rating decision, the RO denied the 
veteran's claim of service connection for Parkinson's 
disease; later that same month, the RO notified the veteran 
of the decision and of his appellate rights, but he did not 
appeal the determination and the decision became final.

2.  Evidence added to the record since the November 1997 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's November 1997 rating decision that denied the 
veteran's claim of service connection for Parkinson's disease 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
38 U.S.C.A. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1997).

2.  Evidence received since the November 1997 RO rating 
decisions is new and material; the claim of entitlement to 
service connection for Parkinson's disease is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below in reopening and 
remanding the veteran's Parkinson's disease claim for further 
assistance, no discussion of the VCAA at this point is 
required.

II.  Application to reopen a claim of service connection for 
Parkinson's disease

In an unappealed November 1997 rating decision, the RO denied 
service connection for Parkinson's disease on the basis that 
the condition was due to a known clinical diagnosis and there 
was no medical evidence linking it to his military service.

The evidence of record at the time of the November 1997 
rating decision consisted of the service medical records for 
both of his periods of active duty; a November 1993 Persian 
Gulf registry examination report; a November 1997 VA 
neurological examination report; VA outpatient treatment 
records, dated from November 1993 to February 1997; and 
statements and written argument submitted by or on behalf of 
the veteran.

The evidence showed that the veteran was discharged from his 
second period of active duty in May 1991 and that he reported 
having headaches, nausea and blurred vision since returning 
from the Persian Gulf.  The evidence also reflected that he 
began having tremors in early 1993 or 1994, and that he was 
formally diagnosed as having Parkinson's disease in 1995.  
There was no medical evidence, however, addressing whether 
the veteran's Parkinson's disease had its onset during 
service or was otherwise related to his periods of active 
duty, to include the environmental toxins to which he was 
exposed while serving in the Persian Gulf.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the November 1997 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1997).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed this implicit application to reopen a 
claim of service connection for Parkinson's disease in 
December 1999, new and material evidence meant evidence not 
previously submitted to agency decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record was presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  There was no requirement, however, that in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, created a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2004), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petition to reopen because he filed it 
at the RO prior to August 29, 2001.

Evidence associated with the claims folder since the November 
1997 rating decision includes voluminous VA and private 
treatment records and outpatient reports, dated since the 
mid-1990s; a November 2004 VA examination report; treatise 
evidence obtained via the Internet and submitted by the 
veteran; and statements and written argument submitted by or 
on behalf of the veteran.

Of particular significance is the medical evidence addressing 
the etiology and onset of the veteran's Parkinson's disease; 
this evidence, both VA and private, indicates that the 
veteran's Parkinson's disease is of idiopathic, or unknown, 
origin.  Also important is the evidence submitted that he 
obtained via the Internet, which shows that the symptoms that 
the veteran reported he began experiencing since serving in 
the Persian Gulf might represent presenting symptoms of 
Parkinson's disease.  Accordingly, this evidence bears 
directly and substantially upon the specific matters under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's 
Parkinson's disease claim.  Having determined that new and 
material evidence has been added to the record, the veteran's 
claim of service connection is reopened.  



ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for Parkinson's disease 
is reopened; the appeal is granted to this extent only.


REMAND

In June 2005 written argument, the veteran's representative, 
citing the United States Court of Appeals for Veterans Claims 
(Court) decision in Stegall v. West, 11 Vet. App. 268, 271 
(1998), asserts that this matter must be remanded for 
compliance with the terms of the Board's September 2003 
remand instructions because the November 2004 VA examination 
report is not responsive to several of the questions posed by 
the Board; the Board agrees.

As The American Legion points out, in the September 2003 
remand, the Board instructed the examiner to identify any 
signs and symptoms that might be attributable to an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness found to be present, to include Parkinson's 
Disease.  Thereafter, based on his or her review, the 
examiner was directed to indicate whether it was at least as 
likely as not that Parkinson's Disease was attributable to 
the veteran's periods of active duty service, as well as 
whether it was at likely as not that the veteran had a 
current disability manifested by neurological signs and 
symptoms and/or other signs and symptoms due to an 
undiagnosed illness 

A review of the record shows that the examiner did not 
address whether it was at least as likely as not that the 
veteran's Parkinson's disease was related to or had its onset 
during his period of military service.  Under the 
circumstances, the Board has no discretion but to remand this 
matter for compliance with the September 2003 remand 
instructions.  As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. at 271.

In addition, a review of the claims folder shows that the 
veteran continues to receive VA care for his Parkinson's 
disease; however, recent records of his VA treatment have not 
been associated with the claims folder.  Because records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992), the RO must obtain 
these records.  Further, the law requires VA to obtain these 
outstanding VA records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  As such, for this reason 
as well, the Board has no discretion and must remand this 
claim.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him in recent years for 
neurological problems, and specifically, 
for Parkinson's disease.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of the veteran's neurological 
problems, and particularly, for his 
diagnosed Parkinson's disease.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to the likelihood that the 
veteran's Parkinson's disease is related 
to or had its onset during either of the 
veteran's periods of service.  In doing 
so, the examiner must state whether it is 
at least as likely as not that the 
veteran's Parkinson's disease is related 
to symptoms that developed either during 
his period of service in the Persian Gulf 
or within one year of his discharge from 
his second period of active duty, i.e., 
within one year of his May 1991 
discharge.  The examiner must also 
comment as to whether it is at least as 
likely as not that the veteran has a 
current neurological disability that is 
due to an unknown cause.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.  

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


